On Rehearing.
LAND, J.
[1] ,A rehearing was granted in this case to consider the question whether a purchaser of real estate is bound.to accept .a title dependent upon prescription for its validity.
This question was answered in the affirmative by the court in Pattison v. Maloney, •38 La. Ann. 885, where it was conceded that the one-fourth interest of one of the former •owners had not been divested.
In Johnson v. Carrere, 45 La. Ann. 847, 13 South. 195, the defendant was ordered to accept a title, the alleged defects of which the court held had been cured by prescription.
In Meibaum v. Brennan, 49 La. Ann. 580, 21 South. 853, it was held that the plaintiff had acquired a valid title by the prescription of 10 years, and that the defendant was bound to accept it. The case of Pattison v. Maloney,- supra, was cited as in point.
There is nothing contrary to this doctrine in Beer v. Leonard, 40 La. Ann. 845, 5 South. 257, where the plaintiff had no title to one-half of the property which could serve as the basis of prescription.
In Lockhart v. Smith, 47 La. Ann. 121, 16 South. 660, there was no question of the prescription of 10 years, and the title tendered was bad. The plaintiff urged in aid of his title the prescription of three and five years; and the court said that, as between the parties to the suit, the rules of prescription were not applicable.
The result of the cases cited, supra, is that the defendant will be compelled to accept a title acquired by prescription, where the court is satisfied that such title is safe from successful judicial attack. It is the rule at the common law that:
“Where the vendor did not expressly contract for a good record title, a title depending on adverse possession is often so free from doubt that it may be forced upon the purchaser.” 36 Cyc. 641.
The Oivil Code of this state provides that titles to real estate may be acquired by the prescription of 10 and 30 years. If the conditions required by law are shown to have existed, a prescriptive title is as valid as a title from any other source.
On September 12, 1885, the square of ground, of which the lots in controversy form a part, was sold by Eugene Dupre unto the Reverend Marcus Dale, “representing and acting for and on behalf of the Wesley Union” and other chapels of the Methodist Church, as per procuration annexed to the *539act of sale. The deed recited that the purchase was made — •
“for the purpose and design of establishing a home and support for indigent members of the Methodist churches among the colored people, known as the ‘Old Folks Home.’ ”
The power of attorney was signed by nine ministers, of as many different Methodist churches, representing the “Old Folks Home,” and authorized the Reverend Marcus Dale to purchase the square, make cash payment, sign notes for credit payment, etc. Marcus Dale himself represented another church, called the “Wesley Union.”
On the same day, seven ministers, representing seven of the churches named, and one layman signed an act of incorporation of “the Old Folks Home Association of New Orleans, La.” The act was duly approved by the district attorney on September 16, 1885, and was duly recorded on October 20th of the same year. The powers of the corporation were vested in a board of managers, two from each of the churches represented, with power to sell, mortgage, hypothecate, etc., by a majority vote, and also with power to decrease the membership of the board.
On March 15, 1892, six of the same ministers, holding themselves out as representing the “Old Folks Home” and the ten churches, as to the property purchased in 1885 for said Home, represented by the Reverend Marcus Dale, executed a procuration, with powers of substitution, empowering the said Dale to sell the 22 lots, into which the square had been subdivided, upon such terms and conditions as he might deem fit and of the best advantage, and to pay and, settle all the indebtedness of said property, or have the purchaser assume the same, etc.
On October 6, 1892, the Reverend Marcus Dale, appearing before a notary as the duly constituted agent of the Old Folks Home and president of its board of trustees, composed of the parties signing the procuration, declared that he appointed his son, Charles W. Dale, as his substitute for all the purposes set forth in the mandate.
On the same day, and before the same-notary, Charles W. Dale, acting for the Old Folks Home, as per procuration, sold the whole square of ground to Morris Wilson for the price of $450, part cash and balance on¿ terms of credit. The act, after describing the square by number, streets, etc., refers to it as the property acquired by and for said. “Old Folks Home” from Eugene Dupre by notarial act of date September 12, 1885.
The deed of September 12, 1885, recited, that the price was $550, of which $100 was-paid in cash, and for the balance two notes-were given, drawn and subscribed by Marcus Dale, “for the Old Folks Home, to the-order of and indorsed by him for the Old. Folks Home.” On the same day, Marcus-Dale and seven other ministers of the churches named in the deed signed an act incorporating the Old Folks Home Association. On the face of the deed of purchase, the-title to the square was in the churches named therein, in trust for the establishment of the Old Folks Home. The churches in the-transaction acted through their ministers,, seven of whom incorporated the Old Folks-Home. The procuration of March 18, 1892,. was signed by six ministers, who were alsoincorporators of the Home, and Marcus Dale,, the agent appointed by them, was also a minister and incorporator. The sale made to-Wilson in October, 1892, has never been questioned by any of the churches or ministers-connected with the purchase of the property in 1885.
There can be no question that Morris Wilson purchased in good faith,, and such is the-legal presumption. At the date of the sale,. Wilson was in possession of the square under a contract made with the Old Folks Home Association in 1887, under which he had erected a dwelling house on the premises. The act of sale of 1892 refers to the buildings and improvements on the property. *541Wilson occupied the house for 20 years, during which time no adverse claim to the property was set up by any one.
[2, 3] The act of sale by which Wilson acquired the square of ground and the mandate of Dale to convey the premises were in due form. Hence the title was in terms sufficient to transfer the property. After the lapse of 20 years, the authority of Dale as agent, which has never been denied, will be presumed. Johnson v. Carrere, 45 Da. Ann. 847, 13 South. 195. The right of the six trustees to appoint Dale as their agent was at most a defect dehors the mandate and act of sale, which did not prevent Wilson from acquiring the property by the prescription of 10 years. Hall & Turner v. Mooring, 27 Da. Ann. 596. Wilson appears to have acquired a good title by prescription; and there is no apparent danger that his title will be judicially assailed in the future.
We therefore conclude that the title tendered is not suggestive of any serious danger of litigation, and should be accepted by the defendant.
It is therefore ordered that our former decree herein be vacated, and that the judgment below be affirmed, at appellants’ costs.
PROVOSTY, J., dissents.